Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al (US 20120203077) hereafter known as He.

Independent claim:
An apparatus [see abstract… “A method and monitor for monitoring vital signs.”] comprising:
Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).  Defining this time delay as the Pulse Arrival Time (PAT), the processor 14 then determines” Processor element 14 is understood to perform this process of determining the PAT and thus is a PAT calculator] configured to receive a raw electrocardiography (ECG) signal of a subject from an ECG device [see Fig. 8B element labelled “ECG waveform”] and a raw pulse wave signal from a pulse wave detector  [see Fig. 8B element labelled “PPG module” A PPG (photoplethysmography) signal is a pulse wave signal] and calculate a real-time pulse arrival time (PAT) signal from the raw ECG signal and the raw pulse wave signal [see Fig. 8B… step 194… “PAT” and para 48… “Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).”]; and
a blood pressure (BP) estimator configured to receive the real-time PAT signal from the PAT calculator and estimate a real-time blood pressure of the subject based on a predetermined subject-specific relationship between a beat-to-beat PAT signal and a beat-to-beat BP signal without directly receiving the raw BP signal [see Fig. 8B step 196… “blood pressure calculated by linear interpolation/extrapolation using calibration parameters k3_1 and k3_2” and para 48… “(FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).” And para 49… “To determine the calibration constants (k2 and k3), the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1. Next, the recorded RJ interval (RJ-1) and Pulse Arrival Time PAT-1 are also recorded as described above.  Next, another systolic blood pressure measurement is made SBP-2 using the cuffed BP method and SBP-2 is entered into device.  SBP-2 must differ by 10 mm Hg from SBP-1.” And para 50… “Using this data, all future measured RJ intervals are mapped to SBP by linear interpolation/extrapolation using k2_1 and k2_2 and all future measured Pulse Arrival Times are mapped to SBP by linear interpolation/extrapolation using k3_1 and k3_2” and para 6… “the processor calculates blood pressure”  As explained in these sections blood pressure is calculated by taking a calculated PAT (pulse arrival time) and applying linear interpolation (ie a relationship). This linear interpolation is subject specific based on calibration parameters determined from a specific user. While, the calibration parameters are determined by a blood pressure cuff (ie a raw blood pressure signal), this is only done to determine the specific linear interpolation to be applied (ie the subject-specific relationship). Once the parameters are determined, as discussed in para 50, no further blood pressure signal is needed. Finally, based on para 6, all of these steps are performed by a processor, making this processor a blood pressure estimator. Thus, He discloses a blood pressure estimator as claimed].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, 10-11, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bhushan et al (US 20170347899) hereafter known as Bhushan



Independent claims:
Regarding Claim 1:
A method and monitor for monitoring vital signs”] comprising: 
receiving a raw electrocardiography (ECG) signal of a subject from an ECG device [see Fig. 8B element labelled “ECG waveform”] and a raw blood pressure (BP) signal of the subject from a BP waveform detector [see para 49… “the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1.”]; 
calculating a beat-to-beat ECG signal from the raw ECG signal [see para 45... “In each case, the processor 14 uses peak detection to determine the peak in the signal from the ECG module 22”]; 
calculating a beat-to-beat BP signal from the raw BP signal [see para 49… “the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1.” Systolic blood pressure is the peak of a blood pressure waveform]; 
calculating a beat-to-beat pulse arrival time (PAT) signal that is measured as a time delay between the beat-to-beat ECG signal and the beat-to-beat BP signal [see step 184 “Find the time delay of highest peak = PAT”];  
assessing a subject-specific relationship between the beat-to-beat PAT signal and the beat-to-beat BP signal [see Fig. 8B step 196… “blood pressure calculated by linear interpolation/extrapolation using calibration parameters k3_1 and k3_2” and para 48… “Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).” And para 49… “To determine the calibration constants (k2 and k3), the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1. Next, the recorded RJ interval (RJ-1) and Pulse Arrival Time PAT-1 are also recorded as described above.  Next, another systolic blood pressure measurement is made SBP-2 using the cuffed BP method and SBP-2 is entered into device.  SBP-2 must differ by 10 mm Hg from SBP-1.” And para 50… “Using this data, all future measured RJ intervals are mapped to SBP by linear interpolation/extrapolation using k2_1 and k2_2 and all future measured Pulse Arrival Times are mapped to SBP by linear interpolation/extrapolation using k3_1 and k3_2” Determining the calibration constants is at least assessment of a subject-specific relationship which uses beat-to-beat blood pressure signal and beat-to-beat PAT] ; and 
estimating a real-time blood pressure of the subject based on the subject-specific relationship [see Fig. 8B step 196… “blood pressure calculated by linear interpolation/extrapolation using calibration parameters k3_1 and k3_2” and para 48… “Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).”]
However, He fails to disclose “calculating an interpolated beat-to-beat PAT signal and an interpolated beat-to-beat BP signal by interpolating the beat-to-beat PAT signal and the beat-to-beat BP signal, respectively” and only uses  a BP signal and a PAT signal instead of an interpolated BP signal and PAT signal as recited in the further step of  assessing a subject-specific relationship between the interpolated beat-to-beat PAT signal and the interpolated beat-to-beat BP signal.
In various embodiments, the Wearable device records the ECG data as described above, and uses an algorithm running on the MCU, which uses the 3-10 data points around the P/Q/R/S/T peak, and then uses wavelet transforms or other peak-interpolation techniques to further improve the accuracy of the detected peaks to less than 1 millisecond”] in the analogous art of cardiovascular diagnostics [see abstract… “The various embodiments of the present invention provide a system and method for a fully mobile, non-invasive, continuous system for monitoring the cardiovascular and musculoskeletal health of an individual”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He by applying interpolation algorithms for beat-to-beat PAT and blood pressure signals similar to that disclosed by Bhushan and use this interpolated BP signal and PAT signal as recited in the further step of assessing a subject-specific relationship between the interpolated beat-to-beat PAT signal and the interpolated beat-to-beat BP signal as interpolation will increase the accuracy of this data.

Regarding claim 10:
He discloses:
An apparatus [see para 1… “This invention relates to the field of physiological monitors and more specifically to a wearable device for measuring vital signs”] comprising: 
a pulse arrival time (PAT) calculator [see para 48… Defining this time delay as the Pulse Arrival Time (PAT), the processor 14 then determines” The processor “ECG waveform”] and a raw blood pressure (BP) signal of the subject from a BP waveform detector [see para 49… “the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1.”], calculate a beat-to-beat ECG to-beat ECG signal  [see para 45... “In each case, the processor 14 uses peak detection to determine the peak in the signal from the ECG module 22”] and the beat-to-beat pulse wave signal [see para 49… “the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1.” Systolic blood pressure is the peak of a blood pressure waveform];
a BP calculator configured to receive the raw BP signal and calculate a beat-to-beat BP signal [see para 49… “the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1.” Systolic blood pressure is the peak of a blood pressure waveform];
a BP-PAT relationship estimator configured to assess a subject-specific relationship between the beat-to-beat PAT signal and the beat-to-beat BP signal [see Fig. 8B step 196… “blood pressure calculated by linear interpolation/extrapolation using calibration parameters k3_1 and k3_2” and para 48… “Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).” And para 49… “To determine the calibration constants (k2 and k3), the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1. Next, the recorded RJ interval (RJ-1) and Pulse Arrival Time PAT-1 are also recorded as described above.  Next, another systolic blood pressure measurement is made SBP-2 using the cuffed BP method and SBP-2 is entered into device.  SBP-2 must differ by 10 mm Hg from SBP-1.” And para 50… “Using this data, all future measured RJ intervals are mapped to SBP by linear interpolation/extrapolation using k2_1 and k2_2 and all future measured Pulse Arrival Times are mapped to SBP by linear interpolation/extrapolation using k3_1 and k3_2” and para 6… “the processor calculates blood pressure” Determining the calibration constants is at least assessment of a subject-specific relationship. Finally, based on para 6, all of these steps are performed by a processor, making this processor a blood pressure estimator.]
However, He fails to disclose “an interpolator configured to interpolate the beat-to-beat PAT signal and the beat-to-beat BP signal and generate an interpolated beat-to-beat PAT signal and an interpolated beat-to-beat BP signal” and only discloses a BP-PAT relationship estimator that assess a BP signal and a PAT signal instead of an “interpolated BP signal and PAT signal as recited in the further step of  assessing a subject-specific relationship between the interpolated beat-to-beat PAT signal and the interpolated beat-to-beat BP signal” as claimed.
Bhushan discloses applying peak-interpolations for the purpose of improving the accuracy [see para 54… “In various embodiments, the Biostrip device records the ECG data as described above, and uses an algorithm running on the MCU, which uses the 3-10 data points around the P/Q/R/S/T peak, and then uses wavelet transforms or other peak-interpolation techniques to further improve the accuracy of the detected peaks to less than 1 millisecond.”] in the analogous art of cardiovascular diagnostics [see abstract… “The various embodiments of the present invention provide a system and method for a fully mobile, non-invasive, continuous system for monitoring the cardiovascular health of an individual.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He by applying by including an interpolator in the form of applying interpolation algorithms for beat-to-beat PAT and blood pressure signals (which are derived from peak analyzing peak values of sensors) similar to that disclosed by Bhushan as this will increase the accuracy of this data.


Dependent Claims:

Regarding claims 2 and 11:
He in view of Bhushan discloses the invention substantially as claimed. However, He in view of Bhushan fails to disclose filtering the interpolated beat-to-beat PAT signal and the interpolated beat-to-beat BP signal using a band-pass filter.
Bhushan further discloses that applying band-pass filtering to sensor data is a known way to clean data [see para 73… “ In various embodiments of the system, the processor running on the device first collects data from the sensors, and also performs signal processing and cleaning, using one of the following protocols: [0074] a) Calculate the SSD (sum of squared differences) value of the Histogram of the measured signal and Histogram of the ideal signal X (X.sub.i, after applying a Bandpass filter with a low cut-off of 2 Hz, and a high cut-off of 30 Hz for ECG, cut-offs of 0.01 and 200 Hz for accelerometer, 2 Hz and 40 Hz for PPG, using 20 bins, 2.times.f.sub.s samples (where f.sub.s is the sampling frequency) for the Histogram, and 8.times.f.sub.s or 4.times.f.sub.s number of samples in each window for the Bandpass filter (e.g. 1000 or 500 sample window for a sampling rate of 125 Hz).”] in the analogous art of cardiovascular diagnostics [see abstract… “The various embodiments of the present invention provide a system and method for a fully mobile, non-invasive, continuous system for monitoring the cardiovascular health of an individual.”]
Since placing sensor data through a band-pass filter is a known way to clean data, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Hu in view of Bhushan by placing the interpolated ECG and blood pressure signal through a band-pass filter as this will further increase the accuracy of the sensor data.


Regarding claim 4, Fig. 8B step 196 of He discloses calculating blood pressure based on calibration parameters which are derived from a specific user which is at least subject-specific relationship as claimed.

Regarding claim 6:
PPG module” A PPG (photoplethysmography) signal is a pulse wave signal]; and 
calculating a beat-to-beat pulse arrival signal from the raw pulse wave signal, wherein the beat-to-beat PAT signal is calculated using the beat-to-beat pulse arrival signal and a start of an electrical activity using the raw ECG signal [see Fig. 8B… step 194… “PAT” and para 48… “(FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).”]

Regarding claims 7 and 18, para 45 of He [see “In each case, the processor 14 uses peak detection to determine the peak in the signal from the ECG module 22, the signal from the BCG module 26 or the signal from PPG module”] and para 46 of He [“The average time between adjacent peaks in the cross-correlation result is measured (Step 104) and the heart rate is calculated as sixty seconds divided by the average time between adjacent peaks (Step 106).”] discloses detecting the peaks of ECG and PPG and determining the delay between these peaks to determine PAT. The peak of ECG is the R point. 

Regarding claim 8
calculating a real-time pulse arrival time (PAT) signal [see Fig. 8B Step 184 of He “Find the time delay of highest peak = PAT” ]; and 
blood pressure calculated by linear interpolation/extrapolation using calibration parameters k3_1 and k3_2” and para 48 if He… “Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).” And para 49… “To determine the calibration constants (k2 and k3), the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1. Next, the recorded RJ interval (RJ-1) and Pulse Arrival Time PAT-1 are also recorded as described above.  Next, another systolic blood pressure measurement is made SBP-2 using the cuffed BP method and SBP-2 is entered into device.  SBP-2 must differ by 10 mm Hg from SBP-1.” And para 50… “Using this data, all future measured RJ intervals are mapped to SBP by linear interpolation/extrapolation using k2_1 and k2_2 and all future measured Pulse Arrival Times are mapped to SBP by linear interpolation/extrapolation using k3_1 and k3_2” As explained in these sections blood pressure is calculated by taking a calculated PAT (pulse arrival time) and applying linear interpolation (ie a relationship). This linear interpolation is subject specific based on calibration parameters determined from a specific user. While, the calibration parameters are determined by a blood pressure cuff (ie a raw blood pressure signal), this is only done to determine the specific linear interpolation to be applied (ie the subject-specific relationship). Once the parameters are determined, as discussed in para 50, no further blood pressure signal is needed.]


Regarding claim 13:
wherein the PAT calculator is further configured to: 
receive a raw pulse wave signal from a pulse wave detector [see Fig. 8B of He element labelled “PPG module” A PPG (photoplethysmography) signal is a pulse wave signal]; and 
calculate a beat-to-beat pulse wave signal from the raw pulse wave signal, wherein the beat-to-beat PAT signal is calculated using the beat-to-beat pulse wave signal [see Fig. 8B… step 194… “PAT” of He and para 48 of He… “Alternatively, (FIG. 8B) the user's blood pressure can be calculated by cross-correlating (Step 180) the ECG and the PPG waveforms and determining the time delay for the highest peak (Step 184).”]

Regarding claim 19: 
wherein the subject-specific relationship is obtained based on a linear relationship between the interpolated beat-to-beat PAT signal and the interpolated beat-to-beat BP signal [see Fig. 8B step 196 “Output: Blood pressure calculated by linear interpolation/extrapolation” linear interpolation is a linear relationship]

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bhushan as applied to claims 1-2 and 10-11 respectively above, and further in view of He et al (US 20160302677) hereafter known as He II.

He II discloses that cardiac morphology (ie a pulse wave) is affected by breathing [see para 76… “Cardiac morphology also typically varies from one person to another due to, for example, unique heart beat signatures, breathing patterns and the unique `transmission line` reflection signatures that are caused by the lengths and stiffness of an individual's arteries.”] in the analogous art of cardiovascular diagnostics [see para 3… “In one aspect, this document describes a method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject.”].
Since breathing affects the morphology of a pulse wave as taught by He II and thereby affect a measured PAT in He in view of Bhushan, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He in view of Bhushan by collecting breathing patterns to account for differences in the estimated blood pressures (that rely on the measured PAT) caused by respiration.
Additionally, since placing sensor data through a band-pass filter is a known way to clean data, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify Hu in view of Bhushan in view of He II by placing this breathing pattern through the same band pass filter for the interpolated ECG and blood pressure signal through as this will further increase the accuracy of the breathing pattern.



Claims 5 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bhushan as applied to claims 1 and 10 above, and further in view of Robinson et al (US 20170079533) hereafter known as Robinson in view of He II.


He in view of Bhushan discloses the invention substantially as claimed including all the limitations of claim 1 and 10. 
However, He in view of Bhushan fails to disclose that “the raw ECG signal and raw the BP signal are received during a paced breathing period” as recited by claims 5 and 16. Additionally, He in view of Bhushan fails “the subject is guided to breath at a computer-controlled pace during the paced breathing period” as recited by claim 17. Also He in view of Bhushan discloses using pulse wave signals to help determine PAT (see Fig. 8B of He “PPG waveform” a type of pulse wave).
Robinson discloses using a paced breathing protocol [see para 183… “A demonstration of the method was achieved by placing a subject in a seated position with PPG sensors attached to the subject's toe and finger.  The subject rested quietly for several minutes followed by a controlled breathing protocol.”] that is understood to be controlled by an electronic device (ie computer-controlled) [see Fig. 36 element 801 and para 219 of Robinson… “Operational information including feedback on breathing (801) as well as arm location (802) is provided to the patient.”] in the analogous art of The present invention provides methods and apparatuses to assess vascular stiffness of a subject”]
He II discloses that cardiac morphology (ie a pulse wave) is affected by breathing [see para 76… “Cardiac morphology also typically varies from one person to another due to, for example, unique heart beat signatures, breathing patterns and the unique `transmission line` reflection signatures that are caused by the lengths and stiffness of an individual's arteries.”] in the analogous art of cardiovascular diagnostics [see para 3… “In one aspect, this document describes a method that includes obtaining a first pulse transit time (PTT) measurement and a second PTT measurement for a subject.”].
Since breathing affects the morphology of a pulse wave as taught by He II and thereby affect a measured PAT in He in view of Bhushan, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He in view of Bhushan by including paced breathing that is computer-controlled similarly to that disclosed by Robinson, because this reduces differences to in the estimated blood pressures (that rely on the measured PAT) caused by respiration.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bhushan as applied to claim 1 above, and further in view of Looney et al (US 20160331328).
He in view of Bhushan discloses the invention substantially as claimed including all the limitations of claim 1 which includes obtaining a Pulse Arrival Time.

Looney discloses that PAT is a known to be related to the general health of the cardiovascular system [see para 47… “Pulse arrival time (PAT)--the lag between ECG R-peak and PPG peak--is related to blood pressure as well as general health of the cardiovascular system.”] in the analogous art of diagnostics of electrical signals [see para 1… “The present invention relates to electrodes for sensing electrical signals from human or animal tissue”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He in view of Bhushan to use the PAT as a means of determining a user’s cardiovascular health similar to that disclosed by Looney as this is a known use of PAT.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bhushan as applied to claims 10 and 13 above, and further in view of Wenzel et al (US 20110009755) hereafter known as Wenzel
He in view of Bhushan discloses the invention substantially as claimed including all the limitations of claim 10 and 13.
However, He in view of Bhushan discloses using a PPG sensor. Thus, He in view of Bhushan fails to disclose a pulse wave detector is one of a piezoelectric pulse wave detector and an ultrasound transducer as claimed.
In still other embodiments, the plethysmography signal indicative of changes in arterial blood volume can be a signal output by a sensor including a piezo-electric diaphragm.  Alternative sensors that can be used to produce the plethysmography signal indicative of changes in arterial blood volume, include, but are not limited to, a close range microphone, a sensor including a small mass on the end of a piezo bending beam with the mass located on the surface of a small artery, a transmission mode infrared motion sensor sensing across the surface of a small artery, or a MEMS accelerometer located on the surface of a small artery.”] in the analogous art of blood pressure diagnostics [see para 3… “Embodiments of the present invention relate to devices, systems and methods for monitoring arterial blood pressure”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He in view of Bhushan by replacing He in view of Bhushan’s PPG sensor with a piezoelectric sensor similarly to that of Wenzel because there are only a limited number of sensors for measuring pulse waves and piezoelectric sensors are one these limited number of sensors.
 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Bhushan as applied to claim 10 above, and further in view of Kim et al (US 20180289288) here after known as Kim 
He in view of Bhushan discloses the invention substantially as claimed including all the limitations of claim 10. Additionally, He in view of Bhushan discloses using a blood pressure cuff [see para 49… “the wearer's systolic blood pressure (SBP) is measured using a standard cuffed blood pressure measurement method and this is entered into the device as SBP-1”] for calibration, but doesn’t specify the type of blood cuff used.
Kim discloses that a blood cuff used for calibration can be performed by a finger cuff, an arm cuff or a wrist cuff [see para 44… “The calibration may be performed using a cuff-based blood pressure monitor such as a cuff 116--e.g., an arm cuff, a wrist cuff or, as shown in FIG. 1, a finger cuff.”] in the analogous art of blood pressure diagnostics [see abstract… “A method and apparatus for monitoring arterial properties, including systolic and diastolic pressure levels”].
Since He in view of Bhushan is silent as to the exact type of blood cuff used for calibrating a blood pressure diagnostic device and Kim discloses that a finger cuff is a known blood cuff used to help in calibration of blood pressure measurements, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify He in view of Bhushan by using a finger blood pressure cuff as this is a known device used to help calibrate blood pressure measurements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Archdeacon et al (US 10786161) hereafter known as Archdeacon. In particular see Col. 26 lines 50-60 which discloses using pulse arrival time in a linear equation to determine systolic blood pressure. Also see Col. 22 lines 45-60 which discloses using pulse transit time in a linear equation to determine systolic and diastolic pressure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792